       Case 3:20-cv-02731-VC Document 895-1 Filed 12/19/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    SUPPLEMENTAL DECLARATION
MENDOZA JERONIMO, CORAIMA                        OF KELLY ENGEL WELLS
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG, JUAN JOSE                JUDGE VINCE CHHABRIA
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


       Respondents-Defendants.
      Case 3:20-cv-02731-VC Document 895-1 Filed 12/19/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)      MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                 mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)            COOLEY LLP
hrodarte@lccrsf.org                    101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                 San Francisco, CA 94111
CIVIL RIGHTS OF                        Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                 Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                TIMOTHY W. COOK
Telephone: (415) 814-7631              (Mass. BBO# 688688)*
                                       tcook@cooley.com
JUDAH LAKIN (SBN 307740)               FRANCISCO M. UNGER
judah@lakinwille.com                   (Mass. BBO# 698807)*
AMALIA WILLE (SBN 293342)              funger@cooley.com
amalia@lakinwille.com                  COOLEY LLP
LAKIN & WILLE LLP                      500 Boylston Street
1939 Harrison Street, Suite 420        Boston, MA 02116
Oakland, CA 94612                      Telephone: (617) 937-2300
Telephone: (510) 379-9216              Facsimile: (617) 937-2400
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

Attorneys for Petitioners-Plaintiffs
*Admitted Pro Hac Vice
         Case 3:20-cv-02731-VC Document 895-1 Filed 12/19/20 Page 3 of 3




                        Supplemental Declaration of Kelly Engel Wells

   1. I am an attorney licensed to practice in the states of New York and Texas, and since

2014, I have exclusively represented detained and formerly detained immigrants in their removal

proceedings. I am currently employed in the Immigration Defense Unit of the San Francisco

Public Defender’s Office. I am class counsel in this litigation and also directly represent class

member Juan Jose Erazo Herrera (“Mr. Erazo”) in his immigration and custody proceedings.

   2. In my declaration submitted last night, I erroneously attested that Mr. Erazo was being

held in a two-person cell with no shower. ECF 894-3 ¶ 6. As noted earlier in my declaration, as

of last night, Mr. Erazo was housed in a cell with one other person. Id. at ¶ 4. But Q4 is a four-

person cell with two bunk beds. See ECF 894-2 (White Dec.) ¶ 16. During my conversation with

Sgt. Little, he confirmed that Mr. Erazo was housed in a cell with another detainee, and sharing a

shower with county inmates, but he made no representations as to the total number of beds in the

cell. Q-cells include cells of between one and four beds. See ECF 894-2 ¶ 7. I regret the error.



I declare the foregoing to be to be true, to the best of my knowledge and recollection, on this 19 th

day of December 2020 in Oakland, California.

                                                      /s/ Kelly Engel Wells

                                                      Kelly Engel Wells




                                      1
                          CASE NO. 3:20-CV-02731-VC
               SUPPLEMENTAL DECLARATION OF KELLY ENGEL WELLS
